

PLACEMENT AGREEMENT
October 17, 2006
 
Keating Securities, LLC
5251 DTC Parkway, Suite 1090
Greenwood Village, CO 80111



Re:
Offering of Common Stock in the Aggregate Principal Amount of $10,000,000
(Minimum) and $12,000,000 (Maximum) with Attached Warrants

 
Gentlepersons:
 
1. Introduction.
 
Keating Securities, LLC, a Delaware limited liability company (the "Placement
Agent"), proposes to act on a best efforts basis as the exclusive placement
agent for Applied Spectrum Technologies, Inc., a Delaware corporation ("Applied
Spectrum"), in a private placement offering (the "Offering") of common stock,
$0.001 par value (the "Common Stock"), of Applied Spectrum (the "Shares") with
attached warrants ("Warrants", together with the Shares, the "Units"), in a
minimum principal amount of $10,000,000 (the "Minimum Amount") and a maximum
principal amount of $12,000,000 (the "Maximum Amount"), to be issued by Applied
Spectrum, upon the closing of the Exchange Agreement described below.
 
Prior to the closing of the Offering (the "Closing"), Applied Spectrum and Ever
Leader Holdings Limited, a company incorporated under the laws of Hong Kong SAR
and its direct and indirect subsidiaries (collectively, "Ever Leader") shall
have completed the transactions under a certain exchange agreement (the
"Exchange Agreement") entered into by and among the shareholders of Ever Leader
(the "Shareholders"), Applied Spectrum, KI Equity Partners III, LLC, a Delaware
limited liability company and Applied Spectrum's majority shareholder ("KI
Equity"). Pursuant to the Exchange Agreement, all of the issued and outstanding
shares of capital stock of Ever Leader will be transferred to Applied Spectrum
in exchange for 64,942,360 shares of Common Stock (the "Exchange"). Upon
completion of the Exchange, Ever Leader will be an indirect, wholly owned
subsidiary of Applied Spectrum.
 
Investors in the Offering ("Investors") will also receive warrants exercisable
for five years to purchase shares of Common Stock in an amount equal to 100% of
the Shares. The Warrants will be exercisable at a price of $0.555 per share (the
"Exercise Price").
 
Following the consummation of the Exchange and prior to the closing of the
Offering, Applied Spectrum shall assume all of Ever Leader's rights and
obligations under this Agreement; provided that prior to Applied Spectrum's
approval and assumption of this Agreement, references to Ever Leader shall only
be deemed to include Ever Leader and references to Applied Spectrum shall only
be deemed to include Applied Spectrum.
 
The Exchange and the transactions contemplated under the Exchange Agreement are
herein referred to as the "Transaction" or collectively as the "Transactions".
 

--------------------------------------------------------------------------------


Upon consummation of the Exchange, Applied Spectrum will prepare a proxy or
information statement pursuant to Regulation 14A or 14C under the Exchange Act
(as defined below) (together with any amendments or supplements thereto, the
"Proxy/Information Statement") and will either solicit proxies from its
shareholders or obtain majority consent from and inform its shareholders to: (i)
approve a change in the name of Applied Spectrum to a name approved by its Board
of Directors ("Board"); and (ii) to approve such other actions as may be
approved by the Board. As a condition of the closing of the Exchange, KI Equity
and the Shareholders will enter into a voting agreement ("Voting Agreement")
that requires their share approval vote favoring the actions provided in (i) and
(ii) above.
 
The Shares and the Warrants are more fully described in a private placement
memorandum dated October 20, 2006, including any supplements or amendments
thereto (the "Memorandum"). Except as otherwise defined herein, all capitalized
terms shall have the meaning set forth in the Memorandum.
 
Ever Leader desires to employ the Placement Agent as its exclusive placement
agent to offer, offer for sale and sell the Units subject to all of the terms
and conditions of this Agreement and subject to the terms and conditions
contained in the Memorandum. In the event of any inconsistency between this
Agreement and the Memorandum, the terms and conditions of this Agreement shall
supersede and be controlling.
 
2. Representations and Warranties of Ever Leader and Applied Spectrum.
 
(a) Ever Leader represents and warrants to, and covenants with, the Placement
Agent as of the date of this Agreement and as of the date of the Closing as
follows:
 
(i) Authority. All action required to be taken by Ever Leader necessary for the
authorization of this Agreement and the performance of all obligations of Ever
Leader hereunder will have been taken; and this Agreement, the Transaction
Documents (as defined below), the Related Documents (as defined below) and the
Escrow Documents (as defined below) shall be in full force and effect.
 
(ii) Authority for Exchange Agreement. All action required to be taken by Ever
Leader necessary for the authorization of the Exchange Agreement (collectively
with each of the ancillary agreements related thereto, collectively the
"Transaction Documents") and the performance of all obligations of Ever Leader
thereunder will have been taken.
 
(iii) Organization and Qualification.
 
2

--------------------------------------------------------------------------------


(a) Ever Leader is a company incorporated under the laws of Hong Kong SAR, is
duly formed or organized, validly existing and in good standing under the laws
of its jurisdiction of organization and has the requisite power and authority to
own, lease and operate its assets and properties and to carry on its business as
it is now being or currently planned by Ever Leader to be conducted. Ever Leader
is in possession of all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates, approvals and orders ("Approvals") necessary
to own, lease and operate the properties it purports to own, operate or lease
and to carry on its business as it is now being conducted, and to consummate the
Transactions contemplated under this Agreement and the Exchange Agreement,
except where the failure to have such Approvals could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect (as
hereinafter defined). Ever Leader is not in violation of any of the provisions
of Ever Leader's articles of organization or bylaws or similar governing,
organization or charter documents (collectively referred to herein as "Charter
Documents"). Ever Leader is in good standing in Hong Kong. The minute books or
the equivalent contain true, complete and accurate records of meetings and
consents in lieu of meetings of its board of directors (and any committees
thereof), similar governing bodies and stockholders ("Corporate Records") of
Ever Leader, since the time of Ever Leader's organization. The ownership records
of shares of Ever Leader's capital stock are true, complete and accurate records
of the ownership such of shares as of the date of such records and contain all
transfers of such shares since the time of Ever Leader's organization ("Share
Records"). Ever Leader is not required to qualify to do business as a foreign
corporation in any other jurisdiction. For purposes of this Agreement, the term
"Material Adverse Effect" when used in connection with an entity means any
change, event, violation, inaccuracy, circumstance or effect, individually or
when aggregated with other changes, events, violations, inaccuracies,
circumstances or effects, that is materially adverse to the business, assets
(including intangible assets), revenues, prospects, financial condition or
results of operations of such entity or its subsidiaries, if any, taken as a
whole or on the transactions contemplated hereby and the other Transaction
Documents, the Related Documents and the Escrow Documents or by the agreements
and instruments to be entered into in connection herewith or therewith, or on
the authority or ability of such entity to perform its obligations, if any,
under the Transaction Documents, the Related Documents and the Escrow Documents
or under the agreements and instruments to be entered into in connection
herewith or therewith.
 
(b) Each member of the Group (as hereinafter defined) is organized under the
laws of the jurisdiction set forth in Schedule 2(a)(iii) hereto, is duly formed
or organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has the requisite power and authority to own,
lease and operate its assets and properties and to carry on its business as it
is now being or currently planned by each member of the Group to be conducted.
Each member of the Group is in possession of all Approvals necessary to own,
lease and operate the properties it purports to own, operate or lease, to carry
on its business as it is now being conducted, and to consummate the
Transactions. No member of the Group is in violation of any of the provisions of
their respective Charter Documents. The Corporate Records of each member of the
Group contain true, complete and accurate records of meetings and consents in
lieu of meetings of its board of directors (and any committees thereof), similar
governing bodies and holders of its registered capital, since the time of their
respective organization. The ownership records of each Group member's registered
capital are true, complete and accurate records of such ownership as of the date
of such records and contains all transfers of such registered capital since the
time of their respective organization. No member of the Group is required to
qualify to do business as a foreign corporation in any other jurisdiction. For
purposes of this Agreement, (i) the term "Group" shall mean collectively Ever
Leader, Hubei Tongji Benda Ebei Pharmaceutical Co., Ltd. ("Benda Ebei"), a
Sino-Foreign Equity Joint Venture company incorporated under the laws of the
People's Republic of China ("PRC"), Jiangling Benda Pharmaceutical Co., Ltd.
("Jiangling Benda"), a company formed under the laws of the PRC, Yidu Benda
Chemical Co., Ltd. ("Yidu Benda"), a company incorporated under the laws of the
PRC; and Beijing Shusai Pharyngitis Research Co., Ltd. ("Beijing Shusai"), a
company incorporated under the laws of the PRC and (ii) the term "Affiliated
Companies" shall mean, collectively, Ever Leader, any member of the Group or any
direct or indirect Subsidiary of Ever Leader or any member of the Group. For
purposes of this Agreement, (i) the term "Subsidiary" shall mean any Person in
which Ever Leader, any member of the Group or any Subsidiary, directly or
indirectly, owns an equity or security interest, and (ii) the term "Person"
shall mean and include an individual, a corporation, a partnership (general or
limited), a joint venture, an association, a limited liability company, a trust
or any other organization or entity, including a government or political
subdivision or an agency or instrumentality thereof.
 
3

--------------------------------------------------------------------------------


(iv) Subsidiaries. Set forth in Schedule 2(a)(iv) hereto is a true and complete
list of all Subsidiaries of Ever Leader and any member of the Group stating,
with respect to each Subsidiary, its jurisdiction of incorporation or
organization, date of incorporation or organization, capitalization and equity
ownership. Each Subsidiary is a corporation duly incorporated or organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, has all requisite corporate power and authority
to own, lease and operate its properties and to carry on its businesses as they
are now being conducted, and no Subsidiary is required to qualify to do business
as a foreign corporation in any other jurisdiction. All of the outstanding
shares of capital stock of each Subsidiary have been duly and validly authorized
and issued, are fully paid and non-assessable, have not been issued in violation
of any preemptive or other right of stockholders, or any other Person, or of any
Legal Requirements (as defined in Section 2(a)(vii) below), and are owned
beneficially and of record by the Person as specified on Schedule 2(a)(iv), free
and clear of any liens, claims, charges, encumbrances, pledges, mortgages,
security interests, options, rights to acquire, proxies, voting trusts or
similar agreements, restrictions on transfer or adverse claims of any nature
whatsoever ("Liens"). No Subsidiary is in violation of any of the provisions of
its Charter Documents.
 
Except as described in Schedule 2(a)(iv) hereto, neither Ever Leader, any member
of the Group nor any Subsidiary owns, directly or indirectly, any ownership,
equity, profits or voting interest in any Person (other than Ever Leader, a
member of the Group or the Subsidiaries) or has any agreement or commitment to
purchase any such interest, and Ever Leader, each Group member and their
Subsidiaries have not agreed and are not obligated to make nor are bound by any
written, oral or other agreement, contract, subcontract, lease, binding
understanding, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan, commitment or undertaking of any
nature, as of the date hereof or any date hereafter, under which any of them may
be obligated to make any future investment in or capital contribution to any
other entity.
 
(v) Capitalization.
 
(a) The authorized capital stock of Ever Leader currently consists of 1,000,000
shares of capital stock, par value HK$0.01 per share, or an authorized and
registered capital of HK$10,000. At the close of business on the business day
prior to the date hereof, Schedule 2(a)(v) hereto contains all of the
outstanding equity securities of Ever Leader. All Shares on Schedule 2(a)(v)
have been validly issued, fully paid and are non-assessable and have not been
issued in violation of any preemptive or other right of stockholders (or any
other Person), or of any legal requirement. Except as set forth in Schedule
2(a)(v), there are no outstanding securities, convertible securities, options,
warrants or derivative securities, and there are no agreements or commitments
obligating Ever Leader to issue or grant any of the foregoing, including any
pre-emptive or similar rights. All outstanding shares of capital stock, options,
warrants and other securities of Ever Leader have been issued in compliance with
(i) all applicable securities laws and (in all material respects) other
applicable laws and regulations, and (ii) all requirements set forth in any
applicable contracts. Except as described in Schedule 2(a)(v) or in
Schedule 2(a)(v) hereto, there are no commitments or agreements of any character
to which Ever Leader is bound obligating Ever Leader to accelerate the vesting
of any options or warrants as a result of the Transactions.
 
4

--------------------------------------------------------------------------------


(b) The authorized and registered capital stock of each member of the Group
shall be as set forth in Schedule 2(a)(v) hereto. All of the outstanding shares
of capital stock of each member of the Group have been duly and validly
authorized and issued, are fully paid and non-assessable, have not been issued
in violation of any preemptive or other right of stockholders (or any other
Person) or of any Legal Requirement, and are owned beneficially and of record by
the Person as specified on Schedule 2(a)(v), free and clear of any Lien. Except
as set forth in Schedule 2(a)(v), there are no outstanding securities,
convertible securities, options, warrants or derivative securities, and there
are no agreements or commitments obligating any member of the Group to issue or
grant any of the foregoing, including any pre-emptive or similar rights. All
outstanding shares, options, warrants and other securities of each member of the
Group have been issued in compliance with (i) all applicable securities laws and
(in all material respects) other applicable laws and regulations, and (ii) all
requirements set forth in any applicable contracts.
 
(c) Except as set forth in this Section 2(a)(v) or in Schedule 2(a)(v) hereto,
there are no equity securities, partnership interests or similar ownership
interests of any class of any equity security of any Affiliated Company, or any
securities exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding. Except as set forth in this Section
2(a)(v) or in Schedule 2(a)(v) hereof, there are no subscriptions, options,
warrants, equity securities, ownership or partnership interests or similar
ownership interests, calls, rights (including preemptive rights), commitments or
agreements of any character to which the Affiliated Companies are a party or by
which they are bound obligating them to issue, deliver or sell, or cause to be
issued, delivered or sold, or repurchase, redeem or otherwise acquire, or cause
the repurchase, redemption or acquisition of, any registered capital, ownership
interests, partnership interests or similar ownership interests of the
Affiliated Companies or obligating the Affiliated Companies to grant, extend,
accelerate the vesting of or enter into any such subscription, option, warrant,
equity security, call, right, commitment or agreement.
 
(d) Except as contemplated by this Agreement, and except as set forth in
Schedule 2(a)(v) hereto, there are no registration rights, and there is no
voting trust, voting agreement, proxy, rights plan, anti-takeover plan or other
agreement or understanding to which the Affiliated Companies are a party or by
which they are bound with respect to any shares of capital stock, registered
capital, equity securities, partnership interests or similar ownership interests
of any class of the Affiliated Companies, and there are no agreements to which
the Affiliated Companies are a party, or which the Affiliated Companies have
knowledge of, which conflict with this Agreement or the transactions
contemplated herein or otherwise prohibit the consummation of the transactions
contemplated hereunder.
 
5

--------------------------------------------------------------------------------


(e) Except as set forth in Schedule 2(a)(v) hereto, there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Units.
 
(f) As of the Closing Date (as defined in Section 4(d)) (and following
completion of the Exchange), Ever Leader's capitalization will be the
capitalization of Applied Spectrum as described in Section 2(b)(vi).
 
(vi) Authority Relative to this Agreement. Ever Leader has all necessary
corporate power and authority to execute and deliver this Agreement, the
Transaction Documents, the Related Documents and the Escrow Documents and to
perform its obligations hereunder and thereunder and, to consummate the
transactions contemplated hereby and thereby (including the Transactions). The
execution and delivery of this Agreement, the Transaction Documents, the Related
Documents and the Escrow Documents and the consummation by Ever Leader of the
transactions contemplated hereby and thereby (including the Transactions) have
been duly and validly authorized by all necessary action on the part of Ever
Leader (including the approval by Ever Leader's stockholders), and no other
proceedings on the part of any Affiliated Company are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby. This
Agreement, the Transaction Documents, the Related Documents and the Escrow
Documents have been duly and validly executed and delivered by Ever Leader and,
assuming the due authorization, execution and delivery thereof by the other
parties hereto, constitutes the legal and binding obligation of Ever Leader,
enforceable against it in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors' rights generally and by general principles of equity
and public policy.
 
(vii) No Conflict; Required Filings and Consents.
 
(a) The execution and delivery of this Agreement, the Exchange Agreement and the
other Transaction Documents, the Related Documents and Escrow Documents by Ever
Leader does not, and the performance of this Agreement, the Exchange Agreement
and the other Transaction Documents, the Related Documents and Escrow Documents
to which it is a party by Ever Leader shall not, (i) conflict with or violate
their respective Charter Documents, (ii) conflict with or violate any Legal
Requirements (as defined below), or (iii) result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or materially impair any Affiliated Company's rights or alter
the rights or obligations of any third party under, or give to others any rights
of termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien or encumbrance on any of the properties or assets of any
Affiliated Company pursuant to, any Material Contracts (as defined in Section
2(a)(xxi) below), except, with respect to clauses (ii) or (iii), for any such
conflicts, violations, breaches, defaults or other occurrences that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on any of the Affiliated Companies. For purposes of this
Agreement, the term "Legal Requirements" means any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity (as defined
below).
 
6

--------------------------------------------------------------------------------


(b) The execution and delivery of this Agreement, the Exchange Agreement and the
other Transaction Documents, Related Documents and Escrow Documents to which it
is a party by Ever Leader does not, and the performance of obligations of Ever
Leader hereunder or thereunder will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any court,
administrative agency, commission, governmental or regulatory authority,
domestic or foreign (a "Governmental Entity"), except (i) for applicable
requirements, if any, of the Securities Act of 1933, as amended (the "Securities
Act"), the Securities Exchange Act of 1934, as amended (the "Exchange Act"),
state securities laws ("Blue Sky Laws"), and the rules and regulations
thereunder, and appropriate documents with the relevant authorities of other
jurisdictions in which Ever Leader is qualified to do business, and (ii) where
the failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on any of the
Affiliated Companies or, after the closing of the Exchange Agreement, Applied
Spectrum, or prevent consummation of the Transactions or otherwise prevent the
parties hereto from performing their obligations under this Agreement, the
Exchange Agreement or any other Transaction Documents, Related Documents or
Escrow Documents.
 
(viii) Compliance. Each Affiliated Company has complied with and is not in
violation of any Legal Requirements with respect to the conduct of their
business, or the ownership or operation of their business, except for failures
to comply or violations which, individually or in the aggregate, have not had
and are not reasonably likely to have a Material Adverse Effect on any of the
Affiliated Companies. To the knowledge of Ever Leader, the businesses and
activities of the Affiliated Companies have not been and are not being conducted
in violation of any Legal Requirements. Each Affiliated Company is not in
default or violation of any term, condition or provision of any applicable
Charter Documents or Contracts. Except as set forth on Schedule 2(a)(viii), no
written notice of non-compliance with any Legal Requirements relating or with
respect to the business of the Affiliated Companies has been received by the
Affiliated Companies (and each Affiliated Company has no knowledge of any such
material notice delivered to any other Person). To the knowledge of Ever Leader,
the Affiliated Companies are not in violation of any material term of any
contract or covenant relating to employment, patents, proprietary information
disclosure, non-competition or non-solicitation.
 
(ix) Financial Statements.
 
(a) The audited financial statements of Ever Leader in the Memorandum are a
correct and complete copy of the audited financial statements (including, in
each case, any related notes thereto) of Ever Leader and the members of the
Group, on a consolidated basis, for the fiscal years ended December 31, 2004 and
2005, prepared in accordance with the published rules and regulations of any
applicable Governmental Entity and with generally accepted accounting principles
of the United States ("U.S. GAAP") applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto) and audited
in accordance with the auditing standards of the Public Company Accounting
Oversight Board ("PCAOB") by an independent accountant registered with PCAOB,
and such statements fairly present in all material respects the financial
position of Ever Leader and the members of the Group, on a consolidated basis,
at the respective dates thereof and the results of its operations and cash flows
for the periods indicated, and each does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
7

--------------------------------------------------------------------------------


(b) The unaudited financial statements of Ever Leader in the Memorandum are a
complete copy of the unaudited financial statements (including, in each case,
any related notes thereto) of Ever Leader and each member of the Group, on a
consolidated basis, for the three-month periods ended March 31, 2006 and June
30, 2006, prepared in accordance with U.S. GAAP applied on a consistent basis
throughout the period involved (except as may be indicated in the notes
thereto), and have been reviewed by an independent accountant registered with
PCAOB, and such statements will fairly present in all material respects the
financial position of Ever Leader and the members of the Group, on a
consolidated basis, at the dates thereof and the results of its operations and
cash flows for the periods indicated, except that the unaudited interim
financial statements will be subject to normal adjustments which are not
expected to have a Material Adverse Effect on any of the Affiliated Companies.
The audited financial statements and the unaudited financial statements
described in this Section 2(a)(ix) are collectively referred to herein as the
"U.S. GAAP Financial Statements".
 
(c) Ever Leader and each member of the Group maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets and liabilities
is compared with the existing assets and liabilities at reasonable intervals and
appropriate action is taken with respect to any difference. During the twelve
months prior to the date hereof neither Ever Leader nor any member of the Group
have received any notice or correspondence from any accountant relating to any
material weakness in any part of the system of internal accounting controls of
Ever Leader or any member of the Group.
 
(x) No Undisclosed Liabilities. Except as set forth in Schedule 2(a)(x) hereto,
the Affiliated Companies have no liabilities individually in excess of $25,000
and in the aggregate in excess of $100,000 (absolute, accrued, contingent or
otherwise) of a nature required to be disclosed on a balance sheet or in the
related notes to the consolidated financial statements prepared in accordance
with U.S. GAAP which are, individually or in the aggregate, material to the
business, results of operations or financial condition of the Affiliated
Companies, except: (i) liabilities provided for in or otherwise disclosed in the
consolidated balance sheets of Ever Leader and the members of the Group as of
December 31, 2005, prepared in accordance with U.S. GAAP, as included in the
Memorandum, and (ii) such liabilities not in excess of $100,000, in the
aggregate, arising in the ordinary course of business of the Affiliated
Companies since December 31, 2005, none of which would have a Material Adverse
Effect on any of the Affiliated Companies.
 
8

--------------------------------------------------------------------------------


(xi) Absence of Certain Changes or Events. Except as set forth in Schedule
2(a)(xi) hereto or in the Memorandum, including the consolidated balance sheets
of Ever Leader and the members of the Group since December 31, 2005, and except
for the transactions contemplated under this Agreement (including the Offering),
there has not been, with respect to any Affiliated Company: (a) any Material
Adverse Effect, (b) any declaration, setting aside or payment of any dividend
on, or other distribution (whether in cash, securities or property) in respect
of, any of equity securities, or any purchase, redemption or other acquisition
of any of equity securities or any options, warrants, calls or rights to acquire
any equity securities or other securities, (c) any split, combination or
reclassification of any equity securities, (d) any granting of any increase in
compensation or fringe benefits, except for normal increases of cash
compensation in the ordinary course of business consistent with past practice,
or any payment of any bonus, except for bonuses made in the ordinary course of
business consistent with past practice, or any granting of any increase in
severance or termination pay or any entry into any currently effective
employment, severance, termination or indemnification agreement or any agreement
the benefits of which are contingent or the terms of which are materially
altered upon the occurrence of a transaction of the nature contemplated hereby,
(e) entry into any licensing or other agreement with regard to the acquisition
or disposition of any Intellectual Property (as hereinafter defined) other than
licenses in the ordinary course of business consistent with past practice or any
amendment or consent with respect to any licensing agreement filed or required
to be filed with respect to any Governmental Entity, (f) any material change in
its accounting methods, principles or practices, (g) any change in the auditing
firm, (h) any issuance of securities, or (i) any revaluation of any of their
respective assets, including, without limitation, writing down the value of
capitalized inventory or writing off notes or accounts receivable or any sale of
assets other than in the ordinary course of business.
 
(xii) Litigation. Except as disclosed in Schedule 2(a)(xii) hereto, there are no
claims, suits, actions or proceedings pending, or to the knowledge of any
Affiliated Company, threatened against the Affiliated Companies, before any
court, governmental department, commission, agency, instrumentality or
authority, or any arbitrator that seeks to restrain or enjoin the consummation
of the transactions contemplated by this Agreement or which could reasonably be
expected, either individually or in the aggregate with all such claims, actions
or proceedings, to have a Material Adverse Effect on any of the Affiliated
Companies or have a Material Adverse Effect on the ability of any of the parties
hereto to consummate the Transactions.
 
(xiii) Employee Benefit Plans.
 
(a) All employee compensation, incentive, fringe or benefit plans, programs,
policies, commitments or other arrangements (whether or not set forth in a
written document) covering any active or former employee, director or consultant
of the Affiliated Companies, or any trade or business (whether or not
incorporated) which is under common control with the Affiliated Companies, with
respect to which the Affiliated Companies has liability (collectively, the
"Plans") has been maintained and administered in all material respects in
compliance with its terms and with the requirements prescribed by any and all
statutes, orders, rules and regulations which are applicable to such Plans, and
all liabilities with respect to the Plans have been properly reflected in the
consolidated financial statements of Ever Leader and the members of the Group.
No suit, action or other litigation (excluding claims for benefits incurred in
the ordinary course of Plan activities) has been brought or is continuing, or to
the knowledge of Ever Leader is threatened, against or with respect to any such
Plan. There are no audits, inquiries or proceedings pending or, to the knowledge
of Ever Leader, threatened by any governmental agency with respect to any Plans.
All contributions, reserves or premium payments required to be made or accrued
as of the date hereof to the Plans have been timely made or accrued. Each Plan
can be amended, terminated or otherwise discontinued after the closing of the
Transactions in accordance with its terms, subject to applicable laws, without
liability to Ever Leader or the Affiliated Companies (other than ordinary
administration expenses and expenses for benefits accrued but not yet paid).
 
9

--------------------------------------------------------------------------------


(b) Except as disclosed on Schedule 2(a)(xiii) hereto, neither the execution and
delivery of this Agreement, the Exchange Agreement or any other Transaction
Documents, Related Documents or Escrow Documents nor the consummation of the
transactions contemplated hereby or thereby will (i) result in any payment
(including severance, unemployment compensation, golden parachute, bonus or
otherwise) becoming due to any stockholder, officer, director or employee of the
Affiliated Companies under any Plan or otherwise, (ii) materially increase any
benefits otherwise payable under any Plan, or (iii) result in the acceleration
of the time of payment or vesting of any such benefits.
 
(xiv) Labor Matters. Except as disclosed in Schedule 2(a)(xiv) hereto, the
Affiliated Companies are not a party to any collective bargaining agreement or
other labor union contract applicable to persons employed by the Affiliated
Companies nor does any Affiliated Company know of any activities or proceedings
of any labor union to organize any such employees.
 
(xv) Restrictions on Business Activities. Except as disclosed on Schedule
2(a)(xv) hereto, there is no agreement, commitment, judgment, injunction, order
or decree binding upon the Affiliated Companies or to which the Affiliated
Companies is a party which has or could reasonably be expected to have the
effect of prohibiting or materially impairing any business practice of the
Affiliated Companies, any acquisition of property by the Affiliated Companies or
the conduct of business by the Affiliated Companies as currently conducted other
than such effects, individually or in the aggregate, which have not had and
could not reasonably be expected to have a Material Adverse Effect on the
Affiliated Companies.
 
(xvi) Title to Property.
 
(a) All real estate or land use rights owned by the Affiliated Companies
(including land use rights, improvements and fixtures thereon, easements and
rights of way) (the "Real Property") is shown or reflected on the U.S. GAAP
Financial Statements. The Affiliated Companies have good, valid and marketable
title to the Real Property, and except as set forth in the U.S. GAAP Financial
Statements or on Schedule 2(a)(xvi) hereto, all of the Real Property is held
free and clear of all Liens, rights of way, easements, restrictions, exceptions,
variances, reservations, covenants or other title defects or limitations of any
kind, other than Liens for taxes not yet due and payable and such Liens or other
imperfections of title, if any, that do not materially detract from the value of
or materially interfere with the present use of the property affected thereby.
Schedule 2(a)(xvi) hereto is a list of all options or other contracts under
which any Affiliated Company has a right to acquire any interest in real
property.
 
10

--------------------------------------------------------------------------------


(b) All leases of real property held by the Affiliated Companies and all
personal property and other property and assets of the Affiliated Companies
(other than Real Property) owned, used or held for use in connection with the
business of the Affiliated Companies (the "Personal Property") are shown or
reflected on the U.S. GAAP Financial Statements. The Affiliated Companies own
and have good and marketable title to the Personal Property, and all such assets
and properties are in each case held free and clear of all Liens, except for
Liens disclosed in the U.S. GAAP Financial Statements or in Schedule 2(a)(xvi)
hereto, none of which Liens has or will have, individually or in the aggregate,
a Material Adverse Effect on such property or on the present or contemplated use
of such property in the businesses of any of the Affiliated Companies.
 
(c) All leases pursuant to which an Affiliated Company leases from others
material real or personal property are valid and effective in accordance with
their respective terms, and there is not, under any of such leases, any existing
material default or event of default of the Affiliated Companies or, to the
knowledge of Ever Leader, any other party (or any event which with notice or
lapse of time, or both, would constitute a material default), except where the
lack of such validity and effectiveness or the existence of such default or
event of default could not reasonably be expected to have a Material Adverse
Effect on any of the Affiliated Companies.
 
(xvii) Taxes.
 
(a) Definition of Taxes. For the purposes of this Agreement, "Tax" or "Taxes"
refers to any and all applicable central, federal, provincial, state, local,
municipal and foreign taxes, including, without limitation, gross receipts,
income, profits, sales, use, occupation, value added, ad valorem, transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes, assessments, governmental charges and duties together with all interest,
penalties and additions imposed with respect to any such amounts and any
obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts.
 
(b) Tax Returns and Audits. Except as set forth in Schedule 2(a)(xvii) hereto:
 
(i) The Affiliated Companies have timely filed all federal, state, local and
foreign returns, estimates, information statements and reports relating to Taxes
("Returns") required to be filed by the Affiliated Companies with any Tax
authority prior to the date hereof. All such Returns are true, correct and
complete in all material respects. The Affiliated Companies have paid all Taxes
shown to be due on such Returns.
 
(ii) All Taxes that the Affiliated Companies are required by law to withhold or
collect have been duly withheld or collected, and have been timely paid over to
the proper governmental authorities to the extent due and payable.
 
11

--------------------------------------------------------------------------------


(iii) The Affiliated Companies have not been delinquent in the payment of any
Tax nor is there any Tax deficiency outstanding, proposed or assessed against
the Affiliated Companies, nor have the Affiliated Companies executed any
unexpired waiver of any statute of limitations on or extending the period for
the assessment or collection of any Tax.
 
(iv) No audit or other examination of any Return of the Affiliated Companies by
any Tax authority is presently in progress, nor have the Affiliated Companies
been notified of any request for such an audit or other examination.
 
(v) No adjustment relating to any Returns filed by the Affiliated Companies has
been proposed in writing, formally or informally, by any Tax authority to the
Affiliated Companies or any representative thereof.
 
(vi) The Affiliated Companies have no liability for any unpaid Taxes which have
not been accrued for or reserved on Ever Leader's balance sheets included in the
U.S. GAAP Financial Statements for the most recent fiscal year ended, whether
asserted or unasserted, contingent or otherwise, other than any liability for
unpaid Taxes that may have accrued since the end of the most recent fiscal year
in connection with the operation of the business of the Affiliated Companies in
the ordinary course of business, none of which is material to the business,
results of operations or financial condition of the Affiliated Companies.
 
(xviii) Environmental Matters. Except as disclosed in Schedule 2(a)(xviii)
hereto and except for such matters that, individually or in the aggregate, are
not reasonably likely to have a Material Adverse Effect: (a) the Affiliated
Companies have complied with all applicable Environmental Laws; (b) the
properties currently owned or operated by the Affiliated Companies (including
soils, groundwater, surface water, buildings or other structures) are not
contaminated with any Hazardous Substances; (c) the properties formerly owned or
operated by the Affiliated Companies were not contaminated with Hazardous
Substances prior to or during the period of ownership or operation by the
Affiliated Companies; (d) the Affiliated Companies are not subject to liability
for any Hazardous Substance disposal or contamination on any third party
property; (e) the Affiliated Companies have not been associated with any release
or threat of release of any Hazardous Substance; (f) the Affiliated Companies
have not received any notice, demand, letter, claim or request for information
alleging that the Affiliated Companies may be in violation of or liable under
any Environmental Law; and (g) the Affiliated Companies are not subject to any
orders, decrees, injunctions or other arrangements with any Governmental Entity
or subject to any indemnity or other agreement with any third party relating to
liability under any Environmental Law or relating to Hazardous Substances.
 
As used in this Agreement, the term "Environmental Law" means all applicable
central, federal, provincial, state, local or municipal law, regulation, order,
decree, permit, authorization, opinion, common law or agency requirement
relating to: (A) the protection, investigation or restoration of the
environment, health and safety, or natural resources; (B) the handling, use,
presence, disposal, release or threatened release of any Hazardous Substance or
(C) noise, odor, wetlands, pollution, contamination or any injury or threat of
injury to persons or property.
 
As used in this Agreement, the term "Hazardous Substance" means any substance
that is: (a) listed, classified or regulated pursuant to any Environmental Law;
(b) any petroleum product or by-product, asbestos-containing material,
lead-containing paint or plumbing, polychlorinated biphenyls, radioactive
materials or radon; or (c) any other substance which is the subject of
regulatory action by any Governmental Entity pursuant to any Environmental Law.
 
12

--------------------------------------------------------------------------------


(xix) Brokers; Third Party Expenses. Except as set forth in this Agreement and
in the Related Agreements, and except as set forth in this Section 2(a)(xix),
neither the Affiliated Companies, Ever Leader nor, to the knowledge of Ever
Leader, the Shareholders, have incurred, nor will they incur, directly or
indirectly, any liability for brokerage, finders' fees, agent's commissions or
any similar charges in connection with this Agreement, the Exchange Agreement,
any other Transaction Documents, Related Documents or Escrow Documents or any
transactions contemplated hereby or thereby. Except as disclosed on Schedule
2(a)(xix), no ownership interests, equity securities, convertible securities,
warrants, options, or other derivative securities of the Affiliated Companies or
Applied Spectrum are payable to any third party by any Affiliated Company, Ever
Leader or any Shareholder as a result of the Transactions.
 
(xx) Intellectual Property. For the purposes of this Agreement, the following
terms have the following definitions:
 
(a) "Intellectual Property" shall mean any or all of the following: (i) patents
and applications therefor and all reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof ("Patents")
worldwide; (ii) inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data and customer lists, and all documentation relating to any of the
foregoing; (iii) registered copyrights and applications therefor, and all other
rights corresponding thereto, worldwide; (iv) material domain names, uniform
resource locators ("URLs") and other names and locators associated with the
Internet ("Domain Names"); (v) registered industrial designs and applications
therefor, worldwide; (vi) registered trade names, logos, trademarks and service
marks, and any applications therefor (collectively, "Trademarks"), worldwide;
(vii) all databases and data collections and all rights therein; and (viii) all
moral and economic rights of authors and inventors, however denominated.
 
(b) "Ever Leader Intellectual Property" shall mean any Intellectual Property
that is owned by, or licensed to any of the Affiliated Companies.
 
(c) "Ever Leader Products" means all current versions of products or services of
any of the Affiliated Companies.
 
(d) The Affiliated Companies own or possess adequate rights or licenses to use
all Intellectual Property necessary to conduct their respective businesses as
now conducted. None of any Affiliated Company's registered, or applied for, Ever
Leader Intellectual Property have expired or terminated or have been abandoned,
or are expected to expire or terminate or expected to be abandoned, within three
years from the date of this Agreement. The Affiliated Companies have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.
 
13

--------------------------------------------------------------------------------


(e) Except as disclosed on Schedule 2(a)(xx), Ever Leader Intellectual Property
and Ever Leader Products are not subject to any material proceeding or
outstanding decree, order, judgment, contract, license, agreement or stipulation
restricting in any manner the use, transfer or licensing thereof by the
Affiliated Companies, or which may affect the validity, use or enforceability of
such Ever Leader Intellectual Property or Ever Leader Products, which in any
such case could reasonably be expected to have a Material Adverse Effect on any
of the Affiliated Companies. No Affiliated Company has any knowledge of any
infringement by any Affiliated Company of Intellectual Property of others. There
is no claim, action or proceeding being made or brought, or to the knowledge of
Ever Leader, being threatened, against any Affiliated Company regarding the Ever
Leader Intellectual Property and/or the Ever Leader Products. No Affiliated
Company is aware of any facts or circumstances which might give rise to any of
the foregoing infringements or claims, actions or proceedings.
 
(f) Except as disclosed on Schedule 2(a)(xx) hereto, the Affiliated Companies
either own and have good and marketable title to each material item of Ever
Leader Intellectual Property owned by it free and clear of any Liens (excluding
licenses and related restrictions granted in the ordinary course) or have one or
more licenses sufficient for use of Ever Leader Intellectual Property by the
Affiliated Companies; and the Affiliated Companies are the owner or licensee of
all Trademarks used in connection with the operation or conduct of the business
of the Affiliated Companies including the sale of any Ever Leader Products.
 
(g) The operation of the business of the Affiliated Companies as such business
currently is conducted, including the use of any product, device or process, to
the knowledge of Ever Leader and except as could not reasonably be expected to
have a Material Adverse Effect, has not and does not infringe or misappropriate
the Intellectual Property of any third party or constitute unfair competition or
trade practices under the laws of any jurisdiction.
 
(xxi) Agreements, Contracts and Commitments.
 
(a) For purposes of this Agreement, (i) "Indebtedness" of any Person means,
without duplication (A) all indebtedness for borrowed money, (B) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services, including (without limitation) "capital leases" in accordance with
generally accepted accounting principles (other than trade payables entered into
in the ordinary course of business), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (ii) "Contingent
Obligation" means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; (iii) the term "Contracts" shall mean
all written contracts, agreements, leases, mortgages, indentures, notes, bonds,
Liens, licenses, arbitration awards, judgments, decrees, orders, documents,
instruments, understandings and commitments to which the Affiliated Companies is
a party or by or to which any of the properties or assets of the Affiliated
Companies may be bound, subject or affected (including without limitation notes
or other instruments payable to the Affiliated Companies), and (iv) the term
"Material Contracts" shall mean (x) each Contract, (I) providing for payments
(present or future) to the Affiliated Companies in excess of $100,000 in the
aggregate, or (II) under which or in respect of which the Affiliated Companies
presently have any liability or obligation of any nature whatsoever (absolute,
contingent or otherwise) in excess of $100,000, and (y) without limitation of
subclause (x), each of the following Contracts:
 
14

--------------------------------------------------------------------------------


(i) any Indebtedness of the Affiliated Companies, including, without limitation,
any mortgage, indenture, note, installment obligation or other instrument,
agreement or arrangement for or relating to any borrowing of money by or from
Ever Leader or any of the Affiliated Companies;
 
(ii) any guaranty, direct or indirect, by the Affiliated Companies or any
officer, director or 5% or more stockholder ("Insider") of the Affiliated
Companies of any obligation of the Affiliated Companies for borrowings, or
otherwise, excluding endorsements made for collection in the ordinary course of
business;
 
(iii) any Contract made other than in the ordinary course of business or (x)
providing for the grant of any preferential rights to purchase or lease any
asset of the Affiliated Companies or (y) providing for any right (exclusive or
non-exclusive) to sell or distribute, or otherwise relating to the sale or
distribution of, any product or service of the Affiliated Companies;
 
(iv) any obligation to register any shares of the capital stock or other
securities of the Affiliated Companies with any Governmental Entity;
 
(v) any obligation to make payments, contingent or otherwise, arising out of the
prior acquisition of the business, assets or stock of other Persons;
 
(vi) any collective bargaining agreement with any labor union;
 
(vii) any lease or similar arrangement for the use by Ever Leader or any of
Affiliated Companies of personal property;
 
15

--------------------------------------------------------------------------------


(viii) any Contract granting or purporting to grant, or otherwise in any way
relating to, any mineral rights or any other interest (including, without
limitation, a leasehold interest) in real property;
 
(ix) any Contract of the Affiliated Companies, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect;
and
 
(x) any Contract with the Affiliated Companies to which any Insider of the
Affiliated Companies is a party.
 
(b) Each Material Contract was entered into at arms' length and in the ordinary
course, is in full force and effect and, to the knowledge of Ever Leader, is
valid and binding upon and enforceable against each of the parties thereto.
 
(c) Except as set forth in Schedule 2(a)(xxi), neither Ever Leader nor
Affiliated Companies nor, to the knowledge of Ever Leader, any other party
thereto, is in breach of or in default under, and no event has occurred which
with notice or lapse of time or both would become a breach of or default under,
any Material Contract, which breach, individually or in the aggregate, could be
reasonably likely to have a Material Adverse Effect on Ever Leader or any of the
Affiliated Companies, and no party to any Material Contract has given any
written notice of any claim of any such breach, default or event, which,
individually or in the aggregate, are reasonably likely to have a Material
Adverse Effect on Ever Leader or any of the Affiliated Companies. Each Material
Contract to which the Affiliated Companies is a party or by which it is bound
that has not expired by its terms is in full force and effect, except where such
failure to be in full force and effect is not reasonably likely to have a
Material Adverse Effect on Ever Leader or any of the Affiliated Companies.
 
(xxii) Insurance. Schedule 2(a)(xxii) sets forth the insurance policies and
fidelity bonds covering the assets, business, equipment, properties, operations,
employees, officers and directors (collectively, the "Insurance Policies") of
the Affiliated Companies. The Affiliated Companies are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of Ever Leader believes to be prudent and customary in the
businesses in which the Affiliated Companies operate. No Affiliated Company has
been refused any insurance coverage sought or applied for and no Affiliated
Company has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.
 
(xxiii) Governmental Actions/Filings; Approvals. Except as set forth in
Schedule 2(a)(xxiii), the Company and/or the Affiliated Companies hold, and/or
have made, all Governmental Actions/Filings and Approvals necessary for the
conduct by the Company and the Affiliated Companies of their business (as
presently conducted and to be conducted following the Closing and the closing of
the Exchange Agreement), except with respect to any Governmental Actions/Filings
and Approvals the failure of which to hold or make would not reasonably be
likely to have a Material Adverse Effect on any of the Affiliated Companies.
 
16

--------------------------------------------------------------------------------


For purposes of this Agreement, the term "Governmental Action/Filing" shall mean
any franchise, license, certificate of compliance, authorization, consent,
order, permit, approval, consent or other action of, or any filing, registration
or qualification with, any federal, state, municipal, foreign or other
governmental, administrative or judicial body, agency or authority.
 
(xxiv) Interested Party Transactions. Except as set forth in the Schedule
2(a)(xxiv) hereto or as reflected in the financial statements included in the
Memorandum, no employee, officer, director or stockholder of the Affiliated
Companies or a member of his or her immediate family is indebted to the
Affiliated Companies, nor are the Affiliated Companies indebted (or committed to
make loans or extend or guarantee credit) to any of them, other than (a) for
payment of salary for services rendered, (b) reimbursement for reasonable
expenses incurred on behalf of the Affiliated Companies, and (c) for other
employee benefits made generally available to all employees. Except as set forth
in Schedule 2(a)(xxiv), to the knowledge of Ever Leader, none of such
individuals has any direct or indirect ownership interest in any Person with
whom the Affiliated Companies is affiliated or with whom the Affiliated
Companies has a contractual relationship, or any Person that competes with the
Affiliated Companies, except that each employee, officer, director or
stockholder of the Affiliated Companies and members of their respective
immediate families may own less than 5% of the outstanding stock in publicly
traded companies that may compete with the Affiliated Companies. Except as set
forth in Schedule 2(a)(xxiv), to the knowledge of Ever Leader, no employee,
officer, director or stockholder or any member of their immediate families is,
directly or indirectly, interested in any material contract with the Affiliated
Companies (other than such contracts as relate to any such individual ownership
of interests in or securities of the Affiliated Companies).
 
(xxv) Management. Except as set forth in Schedule 2(a)(xxv) hereto, during the
past five year period, no current or former officer or director or stockholder
of the Affiliated Companies has been the subject of:
 
(a) a petition under bankruptcy laws or any other insolvency or moratorium law
or has a receiver, fiscal agent or similar officer been appointed by a court for
such person, or any partnership in which such person was a general partner at or
within two years before the time of such filing, or any corporation or business
association of which such person was an executive officer at or within two years
before the time of such filing;
 
(b) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);
 
(c) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:
 
(i) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;
 
17

--------------------------------------------------------------------------------


(ii) Engaging in any type of business practice; or
 
(iii) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;
 
(d) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;
 
(e) a finding by a court of competent jurisdiction in a civil action or by the
U.S. Securities and Exchange Commission ("SEC") or other authority to have
violated any securities law, regulation or decree and the judgment in such civil
action or finding by the SEC or any other authority has not been subsequently
reversed, suspended or vacated; or
 
(f) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.
 
(xxvi) Escrow Agreements. Each of (w) the Escrow Agreement (the "Escrow
Agreement") among Ever Leader, Applied Spectrum, the Placement Agent and Steele
Street State Bank (the "Escrow Agent"), (x) the Escrow Agreement (the "Make Good
Share Escrow Agreement") among the Placement Agent, Ever Leader, Applied
Spectrum, certain stockholders of Ever Leader and Computershare Trust Company,
Inc. (the "Share Escrow Agent"), (y) the Make Good Agreement (the "Make Good
Agreement") among the Placement Agent Ever Leader, Applied Spectrum and certain
stockholders of Ever Leader, and (z) such other ancillary documents related
thereto (collectively with the Escrow Agreement, the Make Good Share Escrow
Agreement and the Make Good Agreement, the "Escrow Documents") have been duly
and validly executed and delivered by or on behalf of Ever Leader and
constitutes a legal, valid, and binding obligation of Ever Leader enforceable in
accordance with its terms, except as such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws of
general application relating to or affecting enforcement of creditors' rights
generally and (b) laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.
 
(xxvii)  Injunction. None of the Affiliated Companies is or has been subject to
any order, judgment, or decree of any court of competent jurisdiction
temporarily, preliminarily, or permanently enjoining such person for failure to
comply with Rule 503 under Regulation D.
 
(xxviii) Foreign Corrupt Practices. None of the Affiliated Companies nor any
director, officer, agent, employee or other Person acting on behalf of any
Affiliated Company has, in the course of its actions for, or on behalf of, any
Affiliated Company (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
18

--------------------------------------------------------------------------------


(xxix) Investment Company Status. None of the Affiliated Companies are, and upon
consummation of the sale of the Units will not be, an "investment company," a
company controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.
 
(xxx) U.S. Real Property Holding Corporation. None of the Affiliated Companies
are, nor have any ever been, a U.S. real property holding corporation within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended, and the
Affiliated Companies shall so certify upon the Placement Agent's request.
 
(xxxi) Representations and Warranties Complete. The representations and
warranties of Ever Leader included in this Agreement and any Schedule provided
pursuant to this Agreement, are true and complete in all material respects and
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading, under the circumstance under which they were
made.
 
(b) Applied Spectrum represents, warrants, and agrees that upon the consummation
of the Transactions, the following are true, correct and complete at and as of
the date of Closing. The parties acknowledge that Applied Spectrum assumes no
responsibility for the representations, warranties and agreements in this
Section 2(b) until completion of the Exchange:
 
(i) All reports and statements required to be filed by Applied Spectrum with the
SEC under the Exchange Act and the rules and regulations thereunder, including
all reports and statements with respect to the Transactions contemplated
hereunder, have been made or will be made at or prior to the Closing. Such
filings, together with all documents incorporated by reference therein, are
referred to as "Exchange Act Documents". Each Exchange Act Document, as amended,
conformed in all material respects to the requirements of the Exchange Act and
the rules and regulations thereunder, and no Exchange Act Document, as amended,
at the time each such document was filed, included any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(ii) The financial statements, together with the related notes, of Applied
Spectrum contained in the Exchange Act Documents filed for the 36 months prior
to the date of this Agreement, and the financial statements that are included in
Applied Spectrum's Annual Report on Form 10-KSB for the year ended September 30,
2005, fairly present in all material respects, on the basis stated therein and
on the date thereof, the financial position of Applied Spectrum at the
respective dates therein specified and its results of operations and cash flows
for the periods then ended. Such statements and related notes have been prepared
in accordance with U.S. GAAP applied on a consistent basis except as expressly
noted therein (provided that the unaudited financial statements lack footnotes
and other presentation items).
 
19

--------------------------------------------------------------------------------


(iii) Except for the Transactions or the transactions contemplated by this
Agreement, or as disclosed in the Exchange Act Documents or on Schedule
2(b)(iii), since December 31, 2005, Applied Spectrum has not incurred any
material liabilities or obligations, direct or contingent, except in the
ordinary course of business, and there has not been any material adverse change,
or to the actual knowledge of Applied Spectrum, any development involving a
prospective material adverse change, in the condition (financial or otherwise),
business, or results of operations of Applied Spectrum or any change in the
capital or material increase in the long-term debt of Applied Spectrum, nor has
Applied Spectrum declared, paid, or made any dividend or distribution of any
kind on its capital stock.
 
(iv) All action required to be taken by Applied Spectrum for the authorization
of this Agreement, the Exchange Agreement, the Related Agreements, the Escrow
Documents, the Transaction Documents, Related Documents or Escrow Documents, the
performance of all obligations of Applied Spectrum and Ever Leader hereunder and
thereunder at the Closing, and as a condition to the due and proper
authorization, issuance, sale, and delivery of the Units to subscribers therefor
in accordance with the terms of this Agreement has been, or prior to the Closing
Date (as defined in Section 4(d) below), will have been taken and upon the
payment of the consideration for the Units shall be fully paid.
 
(v) Applied Spectrum is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Delaware and has all requisite
right, power, and authority to own or lease its properties, to conduct its
business as described in the Exchange Act Documents, and to execute, deliver,
and perform this Agreement, the Exchange Agreement, the Securities Purchase
Agreement between Applied Spectrum and the purchasers of the Units, in (in such
form as executed by such parties in this Transaction, the "Securities Purchase
Agreement"), the Registration Rights Agreement, (in such form as executed by
such parties in this Transaction, the "Registration Rights Agreement" and
together with the Securities Purchase Agreement and the other Transaction
Documents (as defined in the Securities Purchase Agreement), the "Related
Agreements"), to issue and sell the Units and to carry out the provisions of
this Agreement, the Transaction Documents, the Escrow Documents and the Related
Agreements and to carry on its business as presently conducted. Applied Spectrum
is duly qualified to do business and in good standing as a foreign corporation
in all other jurisdictions in which its ownership or leasing of properties, or
the conduct of its business requires or may require such qualification except
where the failure to be so qualified would not have a Material Adverse Effect.
Applied Spectrum has complied in all material respects with all material laws,
rules, regulations, applicable to Applied Spectrum's business, operations,
properties, assets, products, and services, and Applied Spectrum is in
possession of and operating in compliance with all material permits, licenses,
and other authorization, required to conduct its business as currently
conducted.
 
20

--------------------------------------------------------------------------------


(vi) As of the date hereof, the authorized capital stock of Applied Spectrum
consists of  150,000,000 shares of Common Stock, and 5,000,000 shares of
preferred stock, par value $0.001 ("Preferred Stock"). Immediately prior to the
Closing of the Offering, Applied Spectrum will have 71,002,646 shares of Common
Stock issued and outstanding and no shares of Preferred Stock issued and
outstanding. Except as contemplated by this Agreement and the Exchange
Agreement, or as described in the Exchange Act Documents or on Schedule
2(b)(vi), immediately prior to the Closing (a) there is no commitment by Applied
Spectrum to issue any shares of capital stock, subscriptions, warrants, options,
convertible securities, or other similar rights to purchase or receive Applied
Spectrum securities or to distribute to the holders of any of its equity
securities any evidence of Indebtedness, cash, or other assets, (b) Applied
Spectrum is under no obligation (contingent or otherwise) to purchase, redeem,
or otherwise acquire any of its equity or debt securities or any interest
therein, (c) there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Units and (d)
there are no voting trusts or similar agreements, stockholders' agreements,
pledge agreements, buy-sell agreements, rights of first refusal, preemptive
rights, or proxies relating to any securities of Applied Spectrum. Except for
those persons issued securities pursuant to the Exchange Agreement or as set
forth in the Exchange Act Documents or filings with the Commission made by third
parties pursuant to Schedule 13D or 13G or Form 3 or 4, and to the knowledge of
Applied Spectrum, no person holds of record or beneficially, 5% or more of the
outstanding shares of the capital stock of Applied Spectrum. All outstanding
securities of Applied Spectrum were issued in compliance with applicable Federal
and state securities laws.
 
(vii) Except as disclosed in the Exchange Act Documents or as described on
Schedule 2(b)(vii), there is no pending or, to the knowledge of Applied
Spectrum, threatened (a) action, suit, claim, proceeding, or investigation
against Applied Spectrum, at law or in equity, or before or by any Federal,
state, municipal, or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign Governmental Entity, (b)
arbitration proceeding against Applied Spectrum, (c) governmental inquiry
against Applied Spectrum, or (d) any action or suit by or on behalf of Applied
Spectrum pending or threatened against others.
 
(viii) Applied Spectrum is not in violation of its articles of incorporation or
bylaws, or in default, or with the giving of notice or lapse of time or both,
would be in default, in the performance of any obligation, agreement, or
condition contained in any lease, license, contract, indenture, or loan
agreement or in any bond, debenture, note, or any other evidence of
Indebtedness, except for such defaults as would not have a Material Adverse
Effect. The execution, delivery, and performance of this Agreement, the
Transaction Documents, the Related Agreements, and the Escrow Documents, the
incurrence of the obligations herein, the issuance, sale, and delivery of the
Units, and the consummation of the transactions contemplated herein, have been
duly authorized by all requisite corporate action on the part of Applied
Spectrum and (a) do not and will not conflict with Applied Spectrum's articles
of incorporation or bylaws, (b) do not and will not, with or without the passage
of time or the giving of notice, result in the breach of, or constitute a
default, cause the acceleration of performance, or require any consent under, or
result in the creation of any lien, charge or encumbrance upon any property
assets of Applied Spectrum pursuant to, any material loan agreement, mortgage,
deed of trust, indenture, or other instrument or agreement to which Applied
Spectrum is a party or by which Applied Spectrum or its properties are bound,
except such consents as have been obtained as of the date hereof or to the
extent that the same have been, or prior to the Closing Date will be, waived or
cured, and as may be required by the Over-the-Counter Bulletin Board ("OTC BB"),
which Applied Spectrum undertakes to obtain as promptly as practicable, or (c)
do not and will not result in the violation of any law, statute, order, rule,
administrative regulation, or decree of any court, or governmental agency or
body having jurisdiction over Applied Spectrum or its properties. Upon execution
and delivery the Exchange Agreement will be in full force and effect.
 
21

--------------------------------------------------------------------------------


(ix) Except as disclosed in the Exchange Act Documents or as described on
Schedule 2(b)(ix), and other than pursuant to the Exchange Agreement and the
documents related thereto, there are no pre-emptive rights or other rights to
subscribe for or to purchase, or any restriction upon the voting or transfer of,
shares of Common Stock pursuant to Applied Spectrum's articles of incorporation,
bylaws, or any agreement or other instrument to which Applied Spectrum is a
party. Except as disclosed on Schedule 2(b)(ix), the issuance of the Units is
not subject to any preemptive right of any stockholder of Applied Spectrum or to
any right of first refusal or other right in favor of any person.
 
(x) The obligations of Applied Spectrum under this Agreement has been duly and
validly assumed by Applied Spectrum and this Agreement constitutes a legal,
valid, and binding obligation of Applied Spectrum enforceable in accordance with
its terms, except to the extent that its enforceability is limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws of
general application relating to or affecting the enforcement of creditors'
rights generally, and (b) laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies and except as
enforceability of the indemnity and contribution provisions contained in Section
7 hereof may be limited by applicable law or principles of public policy.
 
(xi) The Escrow Documents, the Related Documents and the Transaction Documents
to which it is a party have been duly and validly executed and delivered by or
on behalf of Applied Spectrum and constitutes a legal, valid, and binding
obligation of Applied Spectrum enforceable in accordance with its terms, except
as such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to or
affecting enforcement of creditors' rights generally and (b) laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.
 
(xii) No consent, approval, authorization, or order of any court or governmental
authority or agency is required for the consummation by Applied Spectrum of the
transactions contemplated by this Agreement.
 
(xiii) Except as disclosed on Schedule 2(b)(xiii), Applied Spectrum has filed,
or caused to be filed, on a timely basis, all tax returns (including payroll,
unemployment, and other taxes related to its employees and independent
contractors) required to be filed with any Governmental Entity and has paid or
caused to be paid all taxes, levies, assessments, tariffs, duties or other fees
imposed, assessed, or collected by any Governmental Entity that may have become
due and payable pursuant to those tax returns or otherwise except taxes being
disputed by Applied Spectrum in good faith. Except as disclosed on Schedule
2(b)(xiii), no deficiency assessment with respect to or proposed adjustment of
any of Applied Spectrum's Federal, state, municipal, or local tax returns has
occurred or is threatened. There has been no tax lien imposed by any
Governmental Entity outstanding against Applied Spectrum's assets or properties,
except the lien for current taxes not yet due. The charges, accruals, and
reserves on the books of Applied Spectrum with respect to taxes for all fiscal
periods are adequate, in the opinion of Applied Spectrum, and Applied Spectrum
does not know of any actual or proposed tax assessment for any fiscal period or
of any basis therefor against which adequate reserves have not been set up.
Except as disclosed on Schedule 2(b)(xiii), Applied Spectrum has not been
advised that any Federal income tax return of Applied Spectrum has been, or will
be, examined or audited by the Internal Revenue Service.
 
22

--------------------------------------------------------------------------------


(xiv) The Applied Spectrum Common Stock is registered pursuant to Section 12(g)
of the Exchange Act and is listed for quotation with the symbol "APSP" on the
OTC BB.
 
(xv) Except as set forth on Schedule 2(b)(xv), Applied Spectrum has not during
the past twelve months offered or sold any security by or for Applied Spectrum
that is of the same or a similar class as the Shares and Warrants, other than
offers of securities made solely to accredited investors or otherwise under an
employee benefit plan as defined in Rule 405 under the Securities Act,
securities issued in connection with the Transactions or other acquisitions, or
other securities that will not invalidate the exemption from registration relied
on to offer and sell the Shares and Warrants.
 
(xvi) Neither Applied Spectrum nor any of its affiliates is or has been subject
to any order, judgment, or decree of any court of competent jurisdiction
temporarily, preliminarily, or permanently enjoining such person for failure to
comply with Rule 503 under Regulation D.
 
(xvii) The execution, delivery, and performance by Applied Spectrum of this
Agreement, the Transaction Documents, the Escrow Documents and the Related
Agreements, and the offer and sale of the Units require no consent of, action by
or in respect of, or filing with, any person or Governmental Entity other than
those consents that have been obtained and filings that have been made pursuant
to applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws, which Applied Spectrum undertakes to file
within the applicable time period.
 
(xviii) All disclosure provided to you regarding Applied Spectrum, its business
and the transactions contemplated hereby, furnished by or on behalf of Applied
Spectrum (including the disclosures, representations and warranties made by each
of the parities to the Exchange Agreement) are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
(xix) Except as set forth on Schedule 2(b)(xix), other than pursuant to this
Agreement, there are no brokers, representatives or other persons which have an
interest in commissions or other compensation payable by Applied Spectrum in
connection with the transactions contemplated hereunder.
 
3. Representations and Warranties of the Placement Agent.
 
The Placement Agent represents and warrants to, and agrees with, Ever Leader and
Applied Spectrum that as of the date hereof and the Closing Date:
 
23

--------------------------------------------------------------------------------


(a) The Placement Agent has been duly organized and validly existing and in good
standing as a limited liability company under the laws of the State of Delaware
with power and authority (corporate and other) to perform its obligations under
this Agreement and the Escrow Documentst; the Placement Agent is a broker-dealer
registered and in good standing under the Exchange Act and under the securities
or Blue Sky laws of each state, where required by applicable law, in which the
Units are being offered or sold by the Placement Agent, and the Placement Agent
is a member in good standing of the NASD; the Placement Agent is in possession
of and operating in compliance with all authorizations, licenses, permits,
consents, certificates, and orders required for the performance of its duties
under this Agreement and the Escrow Documents, and the Placement Agent's
performance of its duties hereunder and thereunder will be in compliance with
all applicable laws, including state securities and Blue Sky laws.
 
(b) There are no legal or governmental proceedings pending to which the
Placement Agent is a party or of which any of its properties is the subject or,
to the Placement Agent's knowledge, threatened, which, if determined adversely
to the Placement Agent, would individually or in the aggregate materially and
adversely affect its ability to perform its obligations under this Agreement or
the Escrow Documents.
 
(c) No consent, approval, authorization or order of any court or governmental
authority or agency is required for the performance by the Placement Agent of
its obligations under this Agreement, except such as may be required by the NASD
or under Regulation D or state securities or Blue Sky laws.
 
(d) This Agreement has been duly and validly executed and delivered by or on
behalf of the Placement Agent and constitutes a legal, valid, and binding
obligation of the Placement Agent enforceable in accordance with its terms,
except to the extent that its enforceability is limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws of general
application relating to or affecting the enforcement of creditors' rights
generally, and (ii) laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies and except as enforceability of
the indemnity and contribution provisions contained in Section 7 hereof may be
limited by applicable law or principles of public policy.
 
(e) The Escrow Documents, when executed and delivered by or on behalf of the
Placement Agent, shall constitute a legal, valid, and binding obligation of the
Placement Agent enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to or
affecting enforcement of creditors' rights generally and (ii) laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.
 
4. Offering and Sale of the Units.
 
(a) On the basis of the representations, warranties, and covenants herein
contained, but subject to the terms and upon the conditions herein set forth,
the Placement Agent is hereby appointed the Placement Agent of Ever Leader and
Applied Spectrum on an exclusive basis during the term herein specified (the
"Offering Period") for the purpose of finding subscribers for the Units on a
best-efforts basis for the account of Applied Spectrum (conditioned upon closing
of the Exchange Agreement) at $25,000 per Unit ("Offering Price") through a
private offering (the "Offering") to an unlimited number of "accredited
investors" (as such term is defined in Rule 501 of Regulation D) ("Accredited
Investors") pursuant to and in accordance with the Securities Act. The minimum
subscription amount will be $25,000 unless Ever Leader agrees to accept a lesser
amount. Subject to the performance by Ever Leader and Applied Spectrum of all
its obligations to be performed hereunder, and to the completeness and accuracy
of all the representations and warranties contained herein, the Placement Agent
hereby accepts such agency and agrees on the terms and conditions herein set
forth to use its best efforts during the Offering Period to find subscribers for
the Units at the Offering Price. The Placement Agent's agency hereunder, which
is terminable as provided in Section 11 hereof, shall terminate at 11:59 p.m.,
New York time, on the earlier to occur of (i) November 30, 2006, if the fifteen
calendar day extension of the termination date has not been granted by the
mutual agreement of Ever Leader and the Placement Agent on or prior to such date
or (ii) December 15, 2006 (the "Termination Date").
 
24

--------------------------------------------------------------------------------


(b) Each Investor desiring to purchase Units will be required to: (i) complete,
execute, and deliver to the Placement Agent an executed copy of a Securities
Purchase Agreement in the form attached as Exhibit A hereto together with an
Investor Questionnaire, and (ii) deliver to the Escrow Agent payment for such
purchase in the form of a wire transfer of immediately available funds in the
amount that the Investor desires to purchase in accordance with the wire
transfer instructions set forth in the Securities Purchase Agreement. Any
payment received that does not conform to this requirement will be returned to
an Investor by the end of the next business day following receipt. In the event
funds are received by the Placement Agent, such party shall hold all such
signature pages to the Securities Purchase Agreement for safekeeping and
immediately forward all such funds to the Escrow Agent. The Escrow Agent, upon
receipt of such funds, will hold the funds in an escrow account pursuant to the
Escrow Documents. The Placement Agent shall promptly forward each executed
Securities Purchase Agreement received to Ever Leader for acceptance or
rejection, together with a schedule setting forth the name and address of each
subscriber and the amount received from each subscriber.
 
(c) In the event that acceptable subscriptions for $10,000,000 in aggregate
principal amount of the Units (the "Minimum Amount") shall not have been
received and accepted by the Placement Agent by the Termination Date, all funds
received from subscribers (if any) shall be returned in full, and the Placement
Agent's agency and this Agreement shall terminate without obligation on their
part or on the part of Ever Leader or Applied Spectrum.
 
(d) If, by the Termination Date or such earlier time as may be agreed upon by
the Placement Agent and Ever Leader, the Placement Agent has received
subscriptions for the Minimum Amount and such subscriptions have been accepted
by Ever Leader (in its sole discretion) and the other conditions to Closing of
the Offering have been satisfied, the Placement Agent shall promptly notify Ever
Leader in writing of the aggregate amount of Units for which the Placement Agent
has received subscriptions (the "Notice Date"). Payment of the purchase price
for the Units, and delivery, with respect to each subscriber for the Units, of a
copy of a Securities Purchase Agreement signed by such subscriber (the
"Closing"), shall then be made at such place and time as shall be agreed upon
between the Placement Agent and Ever Leader, no later than the fifth full
business day after the Notice Date (the "Closing Date").
 
(e) As compensation for the Placement Agent's services, Ever Leader will pay the
Placement Agent a cash fee ("Fee") with respect to all subscriptions as to which
the payments and deliveries provided for in this Section 4 are made at the
Closing Date equal to 7.5% of the gross proceeds from the Offering. Such cash
Fees shall be paid to the Placement Agent, in immediately available funds,
pursuant to a mutually agreeable disbursement schedule provided to Ever Leader
by the Placement Agent prior to the Closing Date.
 
25

--------------------------------------------------------------------------------


(f) As compensation for the Placement Agent's services, Applied Spectrum will
also pay the Placement Agent a cash fee ("Warrant Solicitation Fee") with
respect to the exercise, in whole or in part, of any Warrant equal to 3.0% of
the total exercise price of the Common Stock issued in such exercise of such
Warrant. Such cash Warrant Solicitation Fees shall be paid to the Placement
Agent, in immediately available funds, within three (3) business days following
receipt, directly or indirectly, by Applied Spectrum, of any cash or other
proceeds from the exercise of such Warrant.
 
(g) In addition, Ever Leader agrees to pay the Placement Agent a non-accountable
expense allowance ("Allowance") equal to 1.5% of the gross proceeds from the
Offering. Ever Leader will pay the Placement Agent a $20,000 non-refundable
advance against the Allowance at the time the Offering is commenced. Such
Allowance (less any advance previously paid) shall be paid to the Placement
Agent, on the Closing Date by bank wire transfer payable in immediately
available funds.
 
(h) Ever Leader will pay all costs and expenses related to the Offering and/or
the performance of Ever Leader's obligations under this Agreement, including
preparation and distribution of the Memorandum and related documentation,
accounting fees, legal fees, experts' fees, consultants' fees, escrow fees,
filing fees with the SEC and applicable states, any costs and expenses to
qualify the Shares and Warrants for sale in any state, any all costs and
expenses for investor or road show presentations, any and all costs and expenses
incurred by the Placement Agent in connection with the preparation of closing
books and post-Closing expenses. Except for the specific expenses of Placement
Agent set forth above, Ever Leader shall not be responsible for any expenses of
the Placement Agent or any Selected Dealers (as hereinafter defined) incurred in
connection with the Offering, including, but without limitation, attorneys' fee,
operating expenses, travel expenses and other incidental expenses incurred by
the Placement Agent or any Selected Dealers.
 
(i) Neither the Placement Agent, Ever Leader, Applied Spectrum nor any Selected
Dealer (as hereinafter defined) shall, directly or indirectly, pay or award any
finder's fees, commissions or other compensation to any person engaged by a
potential investor for investment advice as an inducement to such advisor to
advise the purchase of the Units; provided, however, that normal sales
commissions payable to a registered broker-dealer or other properly licensed
person for selling the Units shall not be prohibited hereby.
 
(j) As additional compensation, Applied Spectrum will issue to the Placement
Agent or its designee on the Closing Date a Common Stock purchase warrant (the
"Agent Warrants") in the form attached hereto as Exhibit C granting such party
the right to purchase from Applied Spectrum for a period commencing after the
Closing Date and ending five years after the Closing Date, a number of shares of
Common Stock equal to 10% of the number of the Shares purchased at the Closing.
Such Agent Warrants shall be issued by Applied Spectrum to the Placement Agent
in accordance with the Placement Agent's instructions, for an issue price of
$0.001 per warrant. The Agent Warrants shall be exercisable at an exercise price
equaling $0.555 per share. Such Agent Warrants shall not be redeemable by
Applied Spectrum and may be exercised on a cashless or net-issuance basis.
Applied Spectrum hereby grants the same registration rights to the Placement
Agent or its designees with respect to the shares of Common Stock underlying the
Agent Warrants as are granted to Investors with respect to the Warrants as set
forth in this Agreement and the Common Stock issuable upon exercise of the
Warrants shall be registered on the Initial Registration Statement (as defined
in the Registration Rights Agreement).
 
26

--------------------------------------------------------------------------------


(k) In connection with the Offering, the Placement Agent will, to the extent
within its control, conduct the Offering in accordance with the applicable
provisions of the Securities Act and Regulation D so as to preserve for Ever
Leader the exemption provided by Rule 506 of Regulation D. The Placement Agent
agrees not to offer or sell the Units by means of (i) any means of general
solicitation, including any advertisement, article, notice, or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio or (ii) any seminar or meeting, whose
attendees have been invited by any general solicitation or general advertising.
Prior to the sale of any of the Units, the Placement Agent will have reasonable
grounds to believe, and in fact believe, that each subscriber for the Units is
an Accredited Investor. The Placement Agent agrees not to disclose any material
nonpublic information regarding Ever Leader to any subscriber except as such
disclosure may be permitted pursuant to Regulation FD, is included in the
Memorandum or other written information provided to the Placement Agent by Ever
Leader, or is otherwise is agreed to in advance by Ever Leader.
 
(l) In connection with the performance of its obligations under this Agreement,
the Placement Agent may engage, for the account of Ever Leader, the services of
one or more broker-dealers ("Selected Dealers") who are members of NASD and who
are acceptable to Ever Leader, and, as compensation for their services, shall
pay to such Selected Dealers an amount to be negotiated between the Placement
Agent and such Selected Dealers. Such amount will be paid to the Selected
Dealers by the Placement Agent only out of the cash fees received by you in
respect of sales of the Units as described in paragraph (e) of this Section 4,
and Ever Leader shall have no obligation to any Selected Dealers respecting any
such payment. The arrangements, if any, between Ever Leader, you, and any
Selected Dealer shall be set forth in an Selected Dealer Agreement ("Selected
Dealer Agreement"), which shall provide, among other things, that such Selected
Dealer shall be deemed to have agreed to the matters set forth herein as if the
Selected Dealer were a signatory hereof. Nothing contained in this Agreement or
in the Selected Dealer Agreement shall be deemed to constitute the Selected
Dealers, if any, as agents of the Placement Agent, and the Placement Agent shall
not be liable to Ever Leader in respect of the performance by the Selected
Dealers, if any, of any representations, warranties or covenants of such
Selected Dealers contained herein or in the Selected Dealer Agreement.
 
5. Covenants and Agreements of Ever Leader and Applied Spectrum. Ever Leader and
Applied Spectrum severally and not jointly covenant and agree with the Placement
Agent that:
 
(a) Except as contemplated or described in this Agreement, the Exchange
Agreement or in a public disclosure made prior to the date hereof, neither Ever
Leader nor Applied Spectrum will, prior to the Closing Date, incur any material
liability or obligation, direct or contingent, or enter into any material
transaction, in each case, other than in the ordinary course of business. Ever
Leader nor Applied Spectrum will, prior to the Closing Date, declare or pay any
dividend on its shares of common or preferred stock or any distribution on its
common or preferred stock payable to stockholders of record on a date prior to
the Closing Date.
 
27

--------------------------------------------------------------------------------


(b) Ever Leader will cooperate with the Placement Agent to enable the Shares and
Warrants to be qualified for sale under the securities laws of such
jurisdictions as the Placement Agent may designate, subject to approval by Ever
Leader, and at the Placement Agent's request will make such applications and
furnish such information as may be required of it for that purpose; provided,
however, that the Placement Agent and Ever Leader shall first determine whether
an exemption from registration other than the Uniform Limited Offering Exemption
(ULOE) or a similar exemption is available in each such jurisdiction and Ever
Leader shall not be required to qualify to do business or to file a general
consent to service of process in any such jurisdiction or to subject itself to
taxation. Ever Leader will, from time to time, prepare and file all
applications, forms and documents required in each jurisdiction where the Shares
and Warrants are to be qualified or registered or qualified or offered in an
exempt transaction under the state securities laws, and Ever Leader will
continue such qualifications in effect for so long a period as the Placement
Agent may reasonably request for the distribution of the Shares and Warrants.
Ever Leader shall provide the Placement Agent with copies of all applications,
forms and documents filed in each jurisdiction.
 
(c) Ever Leader will make available to the Placement Agent and each purchaser of
the Units at a reasonable time prior to the Closing Date the opportunity to ask
questions and receive answers concerning the terms and conditions of the
Offering and to obtain any additional information that Ever Leader possesses or
can acquire without unreasonable effort or expense that is necessary to verify
the accuracy of any information in the Memorandum, the Exchange Act Documents or
otherwise furnished by Ever Leader to the Placement Agent or any purchaser of
the Units; provided, however, that Ever Leader shall not be required to disclose
any material nonpublic information to any purchaser of the Units.
 
(d) Ever Leader or its counsel will prepare and file a Form D (and any and all
amendments or supplements thereto) with the SEC in timely manner and deliver
copies thereof to the Placement Agent, together with copies of all forms
(including without limitation, Form Ds) and other documents and/or materials
filed either before or after the Closing, and comply with Regulation D and all
applicable state Blue Sky laws and make any fillings required by the SEC and
state securities authorities in a timely manner.
 
(e) Ever Leader will not offer or sell any securities of Ever Leader that are of
the same or a similar class as the Shares and Warrants for a period of six
months after the Closing Date, other than those offers or sales of securities
under an employee benefit plan as defined in Rule 405 under the Securities Act,
in connection with options, warrants, or convertible securities outstanding as
of the Closing Date, or in connection with an acquisition of assets or another
business by Ever Leader, if such offering will be integrated with the Offering
of the Shares and Warrants pursuant to this Agreement for purposes of the
exemptions under Regulation D, so as to invalidate the exemption from
registration relied on to offer and sell the Shares and Warrants.
 
28

--------------------------------------------------------------------------------


(f) For a period of at least 24 months following the Closing Date, Ever Leader
will maintain the registration of Applied Spectrum's common stock under Section
12 of the Exchange Act so long as the Exchange Act requires it to be so
registered, will comply in all respects with its reporting and filing
obligations under the Exchange Act, and will not take any action or file any
document (whether or not permitted by the Exchange Act or the rules thereunder)
to terminate or suspend such registration or to terminate or suspend its
reporting and filing obligations under said Act unless required to do so by the
Exchange Act.
 
(g) Ever Leader shall prepare and file with the OTC BB an additional shares
listing application covering the Shares issuable in the Offering and the shares
of Common Stock issuable upon exercise of the Warrants and Agent Warrants and
take all steps necessary to cause such shares to be approved for listing as soon
as practicable thereafter.
 
(h) For a period of at least 24 months following the Closing Date, Ever Leader
will use its best efforts (i) to timely file all reports required to be filed by
Applied Spectrum under the Securities Act and the Exchange Act (including the
reports pursuant to Section 13(a) or 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144) and the rules and regulations adopted by the
Commission thereunder), (ii) if Applied Spectrum is not required to file reports
pursuant to such sections, Ever Leader will prepare and furnish to the
purchasers of the Shares and Warrants and make publicly available in accordance
with Rule 144(c) such information as is required for the purchasers to sell the
shares underlying the Shares and Warrants under Rule 144, and (iii) to take such
further action as any holder of the Shares and Warrants may reasonably request,
all to the extent required from time to time to enable the purchasers to sell
shares underlying the Shares and Warrants without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144,
including causing its attorneys to issue and deliver any appropriate legal
opinion required to permit a purchaser to sell shares underlying the Shares and
Warrants under Rule 144 upon receipt of appropriate documentation relating to
such sale.
 
(i) Ever Leader and Applied Spectrum shall use commercially reasonable efforts
to consummate the Transactions.
 
(j) Before Ever Leader releases any information referring to the Placement
Agent's role under this Offering or uses the Placement Agent's name in a manner
which may result in public dissemination thereof, Ever Leader shall furnish
drafts of all documents or prepared oral statements to the Placement Agent for
comments, and shall not release any information relating thereto without the
prior written consent of the Placement Agent. Nothing herein shall prevent Ever
Leader from releasing any information to the extent that such release is
required by law, rule or regulation.
 
6. Memorandum. Ever Leader warrants and represents to the Placement Agent that
the Memorandum, and any amendments or supplements thereto, as of the date
hereof, and at all subsequent times through the Closing, together with all other
information concerning Ever Leader provided to the Placement Agent in connection
with the Offering, shall in all material respects conform to all applicable
provisions of the Securities Act, the rules and regulations under the Securities
Act and state securities laws, and shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading
 
29

--------------------------------------------------------------------------------


7. Indemnification and Contribution.
 
(a) Ever Leader agrees to indemnify and hold harmless the Placement Agent, each
Selected Dealer, and each person, if any, who controls the Placement Agent or
such Selected Dealer within the meaning of the Securities Act (the "Indemnified
Parties"), along with the agents and advisors of such Indemnified Parties,
against any losses, claims, damages, liabilities, or expenses (including, unless
Ever Leader elects to assume the defense as hereinafter provided, the reasonable
cost of investigating and defending against any claims therefor and counsel fees
incurred in connection therewith), joint or several, which arise out of Ever
Leader's breach of a representation or warranty or covenant or agreement
contained in this Agreement (it being understood that in the event the
Transactions are not completed, Ever Leader shall not provide any indemnity or
contribution with respect to breaches by Applied Spectrum). Ever Leader will be
entitled to participate at its own expense in the defense, or if it so elects,
to assume the defense of any suit brought to enforce any such liability, but, if
Ever Leader elects to assume the defense, such defense shall be conducted by
counsel chosen by it and reasonably acceptable to the indemnified parties. In
the event Ever Leader elects to assume the defense of any such suit and retain
such counsel, the Placement Agent, such Selected Dealer, or such controlling
person or persons, defendant or defendants in the suit, may retain additional
counsel but shall bear the fees and expenses of such counsel unless (i) Ever
Leader shall have specifically authorized the retaining of such counsel or (ii)
the parties to such suit include the Placement Agent, such Selected Dealer, or
such controlling person or persons, and Ever Leader and the Placement Agent,
such Selected Dealer, or such controlling person or persons have been advised by
counsel that one or more material legal defenses may be available to the
Placement Agent, such Selected Dealer, or them that may not be available to Ever
Leader in which case Ever Leader shall not be entitled to assume the defense of
such suit notwithstanding its obligation to bear the reasonable fees and
expenses of such counsel. In no event shall Ever Leader be liable for the fees
and expenses of more than one counsel for all indemnified parties in connection
with any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. Ever
Leader shall not be required to indemnify any person for any settlement of any
such claim effected without Ever Leader's consent, which shall not be
unreasonably withheld. Ever Leader shall not, without an indemnified party's
consent, consent to the entry of any judgment or enter into any settlement that
does not include as an unconditional term thereof, the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or litigation. This indemnification obligation will be in addition
to any primary liability that Ever Leader might otherwise have.
 
30

--------------------------------------------------------------------------------


(b) The Placement Agent, and each Selected Dealer agrees to indemnify and hold
harmless Ever Leader, each of Ever Leader's officers, directors, and each other
person, if any, who controls Ever Leader within the meaning of the Securities
Act, against any losses, claims, damages, liabilities, or expenses (including,
unless the Placement Agent, or such Selected Dealer elects to assume the
defense, the reasonable cost of investigating and defending against any claims
therefor and counsel fees incurred in connection therewith), joint or several,
which (i) arise out of any untrue statement of a material fact with respect to
Ever Leader made by the Placement Agent or such Selected Dealer to any purchaser
of Shares and Warrants not contained in an Exchange Act Document, the Memorandum
or other written material provided to the Placement Agent or such Selected
Dealer by Ever Leader, (ii) arise out of any acts or omissions by the Placement
Agent, any Selected Dealer, or any purchaser of the Shares or Warrants that
cause the offering to involve a public offering under the Securities Act or such
party's failure to be properly licensed to sell the Shares or Warrants, or (iii)
arise out of such party's breach of a representation or warranty or covenant or
agreement contained in this Agreement; provided, however, that in no case are
the Placement Agent or any Selected Dealer to be liable with respect to any
claims made against Ever Leader or any such person against whom the action is
brought unless Ever Leader or such person shall have notified the Placement
Agent or such Selected Dealer, as the case may be, in writing within a
reasonable time after the summons or other first legal process giving
information of the nature of the claim shall have been served upon Ever Leader
or such person, but failure to provide such notification shall not relieve the
Placement Agent or such Selected Dealer from any liability that the Placement
Agent or such Selected Dealer may have to Ever Leader or such person otherwise
than on account of the indemnity agreement contained in this paragraph. The
Placement Agent or such Selected Dealer shall be entitled to participate at its
expense in the defense, or if the Placement Agent or such Selected Dealer so
elect, to assume the defense of any suit brought to enforce any such liability,
but, if the Placement Agent or such Selected Dealer elect to assume the defense,
counsel chosen by the Placement Agent or such Selected Dealer and reasonably
acceptable to Ever Leader shall conduct such defense. In the event that the
Placement Agent or such Selected Dealer elect to assume the defense of any such
suit and retain such counsel, Ever Leader, said officers and directors and any
person or persons, defendant or defendants in the suit, may retain additional
counsel but shall bear the fees and expenses of such counsel unless (i) the
indemnifying parties shall have specifically authorized the retaining of such
counsel or (ii) the parties to such suit include the Placement Agent, such
Selected Dealer, or such controlling person or persons, and Ever Leader and the
Placement Agent, such Selected Dealer, or such controlling person or persons
have been advised by counsel that one or more material legal defenses may be
available to Ever Leader that may not be available to the Placement Agent or
them in which case the indemnifying party parties not be entitled to assume the
defense of such suit notwithstanding their obligation to bear the reasonable
fees and expenses of such counsel. The Placement Agent or such Selected Dealer
shall not be liable to indemnify any person for any settlement of any such claim
effected without its consent which consent shall not be unreasonably withheld.
The Placement Agent or an Selected Dealer shall not, without the consent of Ever
Leader, consent to entry of any judgment or enter into any settlement that does
not include as an unconditional term thereof, the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or litigation. This indemnification obligation will be in addition
to any primary liability that the Placement Agent or any Selected Dealer might
otherwise have.
 
31

--------------------------------------------------------------------------------


(c) If the indemnification provided for in this Section 7 is unavailable, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses (or actions in respect thereof) in such proportion as is appropriate to
reflect not only the relative benefits received by Ever Leader on one hand and
the Placement Agent and the Selected Dealers, if any, on the other from the
Offering, but also the relative fault of Ever Leader on the one hand and the
Placement Agent and the Selected Dealers, if any, on the other in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities, or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative benefits received by Ever Leader
on the one hand and the Placement Agent and the Selected Dealers, if any, on the
other, shall be deemed to be in the same proportion as the total gross proceeds
from the Offering (before deducting expenses) received by Ever Leader, bear to
the total cash fees received by the Placement Agent and the Selected Dealers, if
any, pursuant to Section 4(e) and the value of the Agent Warrant issued to the
Placement Agent and the Selected Dealers, if any, pursuant to Section 4(i)
(collectively, the "Placement Agent Proceeds"). The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by Ever Leader, the Placement
Agent, or an Selected Dealer, the party's relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission,
and whether a party breached a representation or warranty or covenant or
agreement contained in this Agreement. Ever Leader and the Placement Agent and
the Selected Dealers agree that it would not be just and equitable if
contribution were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above. The amount paid or payable by an indemnified party as a result of the
losses, claims, damages, liabilities or expenses (or actions in respect thereof)
referred to above shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
(d) The indemnification required by this Section 7 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or such losses, claims, damages,
liabilities, or expenses are incurred.
 
(e) Notwithstanding anything to the contrary contained in this Agreement: (i)
the Placement Agent and the Selected Dealers shall not be liable for any
special, exemplary or punitive damages and (ii) the maximum amount of any
indemnifiable losses, claims, damages, liabilities, or expenses which may be
recovered from either the Placement Agent or the Selected Dealers, in the
aggregate, shall equal the Placement Agent Proceeds received by such
indemnifying party.
 
8. Survival of Indemnities, Representations, Warranties, etc. The respective
representations and warranties of the Placement Agent, Ever Leader and Applied
Spectrum as set forth in this Agreement or made by them respectively, pursuant
to this Agreement, shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Placement Agent, Ever Leader, or any
of the officers or directors of Ever Leader or any controlling person, and shall
survive delivery of and payment for the Units.
 
32

--------------------------------------------------------------------------------


9. Conditions of the Placement Agent's Obligations. The Placement Agent's
obligations hereunder are subject to: (i) the representations and warranties
made by Ever Leader in Sections 2(a) and 6 shall be true and correct in all
material respects at and as of the date hereof (except for such representations
and warranties qualified by materiality, which shall be true and correct in all
respects and except for such representation and warranties qualified by an other
date, which shall be true and correct as of such other date); (ii) the
representations and warranties made by Ever Leader and Applied Spectrum in
Sections 2(a), 2(b) and 6 shall be true and correct in all material respects at
and as of the Closing Date (except for such representations and warranties
qualified by materiality, which shall be true and correct in all respects and
except for such representation and warranties qualified by an other date, which
shall be true and correct as of such other date); (iii) the compliance in all
material respects at and as of the Closing Date by Ever Leader and Applied
Spectrum with its covenants and agreements contained herein and in any other
Transaction Document, Escrow Document or Related Agreement, and other provisions
hereof and thereof to be satisfied at or prior to the Closing Date; and (iv) the
following additional conditions:
 
(a) The Transactions shall have been consummated.
 
(b) The Placement Agent shall have received a certificate, dated the Closing
Date, on behalf of Applied Spectrum by the Chief Executive Officer or the
President and the Chief Financial or Accounting Officer of Applied Spectrum to
the effect that:
 
(i) The representations and warranties in Sections 2(a), 2(b) and 6 are true and
correct in all material respects at and as of the Closing Date (except for such
representations and warranties qualified by materiality, which shall be true and
correct in all respects and except for such representation and warranties
qualified by an other date, which shall be true and correct as of such other
date), and Ever Leader and Applied Spectrum has complied with all the agreements
and satisfied in all material respects all the conditions on its part to be
performed or satisfied at or prior to the Closing Date;
 
(ii) The Transactions have been consummated;
 
(iii) The representations and warranties of Applied Spectrum contained in the
Securities Purchase Agreement entered into with the Investors are true and
correct in all material respects as of the date of such certificate (except for
such representations and warranties qualified by materiality, which shall be
true and correct in all respects and except for such representation and
warranties qualified by an other date, which shall be true and correct as of
such other date);
 
(iv) Between the date of this Agreement and the Closing Date, no litigation has
been instituted or, to the knowledge of Applied Spectrum, threatened against
Ever Leader or Applied Spectrum; and
 
(v) Between the date of this Agreement and the Closing Date, there has not been
any material adverse change in the financial condition, business, prospects or
results of operations of Ever Leader or Applied Spectrum.
 
(c) Applied Spectrum shall have entered into the Registration Rights Agreement
with the Investors.
 
(d) Applied Spectrum shall have accepted subscriptions in such amount as
mutually determined by Applied Spectrum and the Placement Agent, but not less
than the Minimum Amount.
 
(e) The conditions set forth in Securities Purchase Agreement between Applied
Spectrum and each Investor shall have been satisfied.
 
33

--------------------------------------------------------------------------------


(f) The Placement Agent shall have received an opinion of Ever Leader's U.S.
counsel, as to matters reasonably requested by the Placement Agent.
 
(g) Applied Spectrum shall have filed the Proxy/Information Statement
contemplated by the Exchange Agreement with the SEC.
 
(h) Applied Spectrum shall have delivered a Voting Agreement executed by each of
KI Equity and the Shareholders, substantially in the form attached to the
Exchange Agreement.
 
(i) Applied Spectrum shall have obtained all consents, waivers and approvals
required in connection with the consummation of the transactions contemplated by
the Offering, other than consents, waivers and approvals the absence of which,
either alone or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.
 
(j) Immediately prior to Closing, Applied Spectrum shall be in compliance with
the reporting requirements under the Exchange Act and shall be quoted on the OTC
BB.
 
If any of the conditions provided for in this Section 9 shall not have been
satisfied when and as required by this Agreement, this Agreement may be
terminated by the Placement Agent by notifying Ever Leader of such termination
in writing at or prior to the Closing Date, but the Placement Agent shall be
entitled to waive any of such conditions.
 
10. Effective Date. This Agreement shall become effective at 11:00 A.M., New
York time, on the date hereof (the "Effective Time").
 
11. Termination. In the event of any termination of this Agreement under this or
any other provision of this Agreement, there shall be no liability of any party
to this Agreement to any other party, other than as provided in Sections 7 and
8, and this Section 11. This Agreement may be terminated after the Effective
Time by (a) Ever Leader for any reason by notice to the Placement Agent, and
(b) the Placement Agent by notice to Ever Leader (i) if, Ever Leader shall
materially breach any of its representations and warranties in this Agreement or
shall fail to fulfill its covenants and agreements contained in this Agreement;
(ii) if at or prior to the Closing Date there shall have been a material
escalation of hostilities between the United States and any foreign country
(other than Iraq), or any other material insurrection or armed conflict
involving the United States which, in the reasonable judgment of the Placement
Agent after consultation with Ever Leader, makes it impracticable or inadvisable
to offer or sell the Share and Warrants; or (iii) if there shall be any material
litigation or regulatory action, pending or threatened against or involving Ever
Leader, which, in the reasonable judgment of the Placement Agent after
consultation with Ever Leader, makes it impracticable or inadvisable to offer or
deliver the Units on the terms contemplated by this Agreement. Section 12 of
this Agreement shall automatically terminate on the first anniversary of the
Closing Date.
 
If, and only if, Ever Leader terminates this Agreement after it becomes
effective for any reason (other than the Placement Agent's material failure to
comply with its obligations under this Agreement or material breach of its
representations and warranties) or the Offering fails to close because of Ever
Leader's breach of any representations or warranties contained in this Agreement
or Ever Leader's failure to fulfill its covenants and agreements contained in
this Agreement, Ever Leader shall pay the Placement Agent their actual
out-of-pocket expenses incurred (less than amount of the advance of the
Allowance paid under Section 4(f)).
 
34

--------------------------------------------------------------------------------


12. Confidentiality. The Placement Agent agrees to treat confidentially any
material non-public information that is furnished to the Placement Agent (or to
parties acting on their behalf) by or on behalf of Ever Leader (the
"Information") until such time as such Information is disclosed to the public
(including disclosures in SEC filings). The Placement Agent agrees that it will
use the Information only for the purposes related to a determination of its
willingness to act as an exclusive selling agent pursuant to this Agreement, and
that the Information will be kept confidential by them and their partners,
members, managers, officers, directors, employees, agents, and other affiliates
(collectively, the "Affiliates"), and their attorneys and accountants
(collectively, the "Professionals"); provided, however, that the Information may
be disclosed to (a) Selected Dealers, Affiliates and Professionals who need to
know such Information for the purpose of evaluating or providing services in
connection with the Placement Agent and their clients' investment in Ever
Leader; provided such parties agree to be bound by this undertaking, (b) to any
federal or state regulatory agency and their employees, agents, and attorneys
(collectively, "Regulators") for the purpose of making any filings with
Regulators if disclosure of such Information is required by law (provided that
you advise Ever Leader in writing of the Information to be so disclosed within a
reasonable time prior to such filing), (c) any other person to which Ever Leader
consents in writing prior to any such disclosure, and (d) any potential Investor
or its Affiliates or Professionals who need to know such Information for the
purpose of evaluating the transaction contemplated hereby, if such Investor has
executed a confidentiality agreement with Ever Leader and such Investors has
agreed to keep the Information confidential and to cause its Affiliates and
Professionals to keep the Information confidential.
 
In the event that the Placement Agent is requested or required (by oral
questions, documents, subpoena, civil investigation, demand, interrogatories,
request for information, or other similar process) to disclose to any
Governmental Entity any information supplied to such party, Selected Dealers,
its Affiliates, or its Professionals in the course of their dealings with Ever
Leader or their respective representatives, such Placement Agent agrees that it
will provide Ever Leader with prompt notice of such request(s) so that Ever
Leader may seek an appropriate protective order and/or waiver of compliance with
the provisions of this Agreement. It is further agreed that, if a protective
order is not obtained, or a waiver is not granted hereunder, and such Placement
Agent is nonetheless, in the opinion of counsel, compelled to disclose
information concerning Ever Leader to any Governmental Entity, such Placement
Agent may disclose such information to such Governmental Entity without
liability hereunder. Such Placement Agent will exercise its commercially
reasonable efforts, at Ever Leader's expense, to obtain a protective order or
other reliable assurance that confidential treatment will be accorded the
Information.
 
13. Notices. All notices or other communications that are required or permitted
under this Agreement shall be in writing and sufficient if delivered by hand, by
facsimile transmission, by registered or certified mail, postage pre-paid, by
electronic mail, or by courier or overnight carrier, to the persons at the
addresses set forth below (or at such other address as any party shall have
furnished to the other parties in writing), and shall be deemed to have been
delivered as of the date so delivered:
 
35

--------------------------------------------------------------------------------


If to Ever Leader: 
23/F, Changjiang Plaza, 1 Mingquan Lu
Wuhan 430021, P.R. China
Telephone: +1 (86 27) 8537-5532
Facsimile: +1 (86 27) 8537-5851
Attention:  Yiqing Wan


with a copy to: 
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Telephone: (732) 409-1212
Facsimile: (732) 577-1188
Attention: Richard I. Anslow, Esq.
 
If to the Placement Agent: 
Keating Securities, LLC
5251 DTC Parkway, Suite 1090
Greenwood Village, CO 80111
Telephone:  (720) 889-0131
Facsimile:  (720) 889-0139
Attention: Timothy J. Keating
 
with a copy (for informational purposes only) to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
Attention: Eleazer N. Klein, Esq.
 
Ever Leader hereby irrevocably appoints National Corporate Research, Ltd.,
of 225 West 34th Street, Suite 910, New York, N.Y. 10112, U.S.A. ("NCR") as its
agent for the receipt of service of process in the United States. Ever Leader
agrees that any document may be effectively served on it in connection with any
action, suit or proceeding in the United States by service on its agents. The
Placement Agent consents and agrees that Ever Leader may, in its reasonable
discretion, irrevocably appoint a substitute agent for the receipt of service of
process located within the Untied States, and that upon such appointment, the
appointment of NCR may be revoked.
 
Any document shall be deemed to have been duly served if marked for the
attention of the NCR at its address as set forth in Section 13 or such other
address in the United States as may be notified to the party wishing to serve
the document and (a) left at the specified address if its receipt is
acknowledged in writing; or (b) sent to the specified address by post,
registered mail return receipt requested. In the case of (a), the document will
be deemed to have been duly served when it is left and signed for. In the case
of (b), the document shall be deemed to have been duly served when received and
acknowledged.
 
If Ever Leader's agent at any time ceases for any reason to act as such, Ever
Leader shall appoint a replacement agent having an address for service in the
United States and shall notify the Placement Agent of the name and address of
the replacement agent. Failing such appointment and notification, the holders of
a majority of the Shares shall be entitled by notice to Ever Leader to appoint a
replacement agent to act on Ever Leader's behalf. The provisions of this Section
13 applying to service on an agent apply equally to service on a replacement
agent.
 
36

--------------------------------------------------------------------------------


14. Successors. This Agreement shall inure to the benefit of and be binding upon
the Placement Agent, and Selected Dealers, Ever Leader, Applied Spectrum and
their respective successors and legal representatives, except that neither Ever
Leader nor the Placement Agent may assign or transfer any of its or their rights
or obligations under this Agreement without the prior written consent of the
other; provided, however, that upon consummation of the Transactions, Applied
Spectrum shall assume all of the rights and obligations of Ever Leader under
this Agreement without the need for further consent of the parties. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any person other than the persons mentioned in the preceding sentence any
legal or equitable right, remedy or claim under or in respect of this Agreement,
or any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that the
indemnities of Ever Leader contained in this Agreement shall also be for the
benefit of the person or persons, if any, who control the Placement Agent or any
Selected Dealers within the meaning of Section 15 of the Securities Act, and the
Placement Agent's and any Selected Dealer's indemnities shall also be for the
benefit of each officer and director of Ever Leader and the person or persons,
if any, who control Ever Leader within the meaning of Section 15 of the
Securities Act.
 
15. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
37

--------------------------------------------------------------------------------


16. Lock-Up Agreement. The Placement Agent agrees during the period commencing
on the Initial Effective Date (as defined in the Registration Rights Agreement)
and ending ninety (90) days following the Initial Effective Date not to (i)
sell, offer to sell, contract or agree to sell, hypothecate, hedge, pledge,
grant any option to purchase or otherwise dispose of or agree to dispose of,
directly or indirectly, any Common Stock or warrants or other rights to purchase
Common Stock, or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
Common Stock, or warrants or other rights to purchase Common Stock, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise.
 
17. Currency. As used herein, "Dollar", "US Dollar" and "$" each mean the lawful
money of the United States.
 
18. Miscellaneous Provisions.
 
(a) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(b) Modification, Amendment or Waiver. This Agreement may not be modified or
amended except by written agreement executed by the parties hereto. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.
 
(c) Number and Gender of Words. Whenever the contest so requires, the masculine
shall include the feminine and neuter, and the singular shall include the
plural, and conversely.
 
(d) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(e) No Partnership. Each of the parties hereto agree and acknowledge that
neither of the Placement Agent is a principal of or a partner with, or does not
control in any way, Ever Leader or its employees or agents and nothing contained
in this Agreement shall be deemed to create any partnership or other similar
arrangement between Ever Leader and the Placement Agent.
 
(f) Entire Agreement. This Agreement contains the entire understanding between
the parties and supersedes any prior understandings or written or oral
agreements between them respecting the subject matter hereof.
 
(g) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement..
 
38

--------------------------------------------------------------------------------


(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(j) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
[Signatures on following page]


39

--------------------------------------------------------------------------------


If the foregoing correctly sets forth our understanding please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us.
 
Very truly yours,


 
APPLIED SPECTRUM TECHNOLOGIES, INC.
 
By: /s/ Kevin R. Keating
Name: Kevin R. Keating
Title: President




EVER LEADER HOLDINGS LIMITED
 
By: /s/ Yiqing Wan
Name: Yiqing Wan
Title: Director




 
Accepted and agreed:
 
KEATING SECURITIES, LLC
 
By: /s/ Jeff L. Andrews
Name: Jeff L. Andrews
Title: Senior Vice President



--------------------------------------------------------------------------------

